DETAILED ACTION

This Office action is a reply to the amendment filed on 5/24/2021. Claims 1-17 are pending. Claims 12-17 have been withdrawn. No claims have been cancelled. No new claims have been added.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, “said one or more drainage channels defining at least one gravity-assisted fluid flow path when the furring strip is mounted in a horizontal orientation and when the furring strip is mounted in a vertical orientation” is indefinite because the furring strip can either be installed vertically or horizontally, but not both vertically and horizontally simultaneously as claimed. It appears that applicant is attempting to claim an intended use of the furring strip such that the furring strip is configured to be oriented either vertically or horizontally, but as claimed, the furring strip is required to be oriented 
	The remainder of the claims are dependent upon directly or indirectly a rejected base claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,815,669 (‘reference patent’). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are drawn to substantially the same invention, with minor differences in phraseology, with the claims of the reference patent being narrower than the claims of the instant invention, thus encompassing the scope of the claims of the instant invention.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 10 and 11 is/are rejected under 35 U.S.C. 102a1 as being anticipated by WO 00/63506 (‘WO ‘506’).
Claim 1, WO ‘506 provides a furring strip for mounting a wall cladding article to a building substrate, the furring strip comprising:
a substantially planar face (110; Figs. 4, 8 and 11) defined generally by a length and a width (see Fig. 7), the substantially planar face comprising a first edge and a second edge opposite the first edge along the width (first edge and second edge of 110; Figs. 4, 8 and 11);
a plurality of substantially planar webs (120, 140; Figs. 4, 8 and 11), each substantially planar web extending from the first edge or the second edge of the substantially planar face (Figs. 4, 8 and 11); and
a plurality of substantially planar legs (125, 145; Figs. 4, 8 and 11) parallel to the substantially planar face (Figs. 4, 8 and 11), each substantially planar leg extending from one of the plurality of substantially planar webs at an end opposite the substantially planar face (Figs. 4, 8 and 11);
wherein the substantially planar face comprises a plurality of protrusions 
Claim 2, WO ‘506 further provides wherein each of the plurality of substantially planar legs comprises a plurality of protrusions (124, 144; Figs. 4, 8 and 11) configured to produce one or more drainage channels (126, 146; Figs. 4, 8 and 11) between the substantially planar legs and a building substrate 300 secured to the substantially planar legs (Figs. 4 and 6).
Claim 10, WO ‘506 provides a wall cladding system having a multifunction structural furring,
the wall cladding system comprising the furring strip as claimed in Claim 1 (see rejection of claim 1 as above) and at least one wall cladding panel (300; Figs. 8 and 11),
wherein the furring strip is mounted to an exterior of a building substrate 50 such that the substantially planar legs abut the building substrate (Figs. 8 and 11);
wherein the at least one wall cladding panel (one of the panels 300) is mounted 
wherein an inner surface of the wall cladding panel, the outer side of the substantially planar face, and two or more of the protrusions of the substantially planar face define a first gravity-assisted drainage flow path (gravity is inherently present since the furring strip is not installed in a vacuum; an inner surface of the wall cladding panel, the outer side of the substantially planar face, and two or more of the protrusions of the substantially planar face provide a first gravity-assisted fluid flow path under the broadest reasonable interpretation, as exceedingly broadly claimed Figs. 8 and 11).  
Claim 11, WO ‘506 provides a wall cladding system having a multifunction structural furring,
the wall cladding system comprising the furring strip as claimed in Claim 2 (see rejection of claim 2 as above) and at least one wall cladding panel 300,
wherein the furring strip is mounted to an exterior of a building substrate 50 such that the plurality of protrusions of the substantially planar legs abut the building substrate (Figs. 8 and 11);
wherein the at least one wall cladding panel is mounted to the furring strip such that the plurality of protrusions of the substantially planar face abut the wall cladding panel (Figs. 8 and 11);
-3-Application No.: 16/603201Filing Date:October 4, 2019wherein an inner surface of the wall cladding panel, the outer side of the substantially planar face, and two or more of the protrusions of the substantially planar face define a first gravity-assisted drainage flow path (gravity is inherently present since the furring strip is not installed in a vacuum; an inner surface of the wall cladding panel, 
wherein the building substrate, the inner sides of the substantially planar legs, and two or more of the protrusions of the substantially planar legs define a second gravity-assisted drainage flow path (gravity is inherently present since the furring strip is not installed in a vacuum; the building substrate, the inner sides of the substantially planar legs, and two or more of the protrusions of the substantially planar legs provide a second gravity-assisted fluid flow path under the broadest reasonable interpretation, as exceedingly broadly claimed Figs. 8 and 11).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dickinson (US 20100146893) in view of Gilmour (US 5285615).
Claim 1, Dickinson teaches a furring strip for mounting a wall cladding article to a building substrate, the furring strip comprising:
a substantially planar face 2 defined generally by a length and a width (length and width of 2; Fig. 1), the substantially planar face comprising a first edge (first edge of 
a plurality of substantially planar webs 3, each substantially planar web extending from the first edge or the second edge of the substantially planar face (Fig. 1); and
a plurality of substantially planar legs 4 parallel to the substantially planar face (Fig. 1), each substantially planar leg extending from one of the plurality of substantially planar webs at an end opposite the substantially planar face (Fig. 1);
wherein the substantially planar face comprises a plurality of dimples (17; [0058]).
Although, Dickinson further teaches the furring strip being capable of being mounted either in a horizontal orientation or a vertical orientation (Dickinson [0056]),
Dickinson does not teach the dimples being protrusions configured to produce one or more drainage channels between the substantially planar face and a cladding article secured to the substantially planar face, said drainage channels defining at least one gravity-assisted fluid flow path when the furring strip is mounted in a horizontal orientation and when the furring strip is mounted in a vertical orientation.
However, Gilmour teaches dimples 54 comprising protrusions 56 configured to produce one or more drainage channels between a substantially planar face 32 and a cladding article 22 secured to the substantially planar face (Fig. 4), said one or more drainage channels defining at least one gravity-assisted fluid flow path (gravity is inherently present since the furring strip is not installed in a vacuum; the drainage channels between the protrusions provide a gravity-assisted fluid flow path under the broadest reasonable interpretation, as exceedingly broadly claimed Fig. 4). Therefore, it 
Claim 2, as modified above, the combination of Dickinson and Gilmour teaches all the limitations of claim 1, and further teaches wherein each of the plurality of substantially planar legs comprises a plurality of protrusions 56 configured to produce one or more drainage channels (spaces between 56; Figs. 2 and 4) between the substantially planar legs and a building substrate 22 secured to the substantially planar legs (Fig. 4).
Claim 3, as modified above, the combination of Dickinson and Gilmour teaches all the limitations of claim 1, and further teaches wherein the protrusions comprise an array of dimples extending from an outer side of the substantially planar face (Figs. 2 and 4).
Claim 4, as modified above, the combination of Dickinson and Gilmour teaches all the limitations of claim 1, and further teaches wherein the protrusions are arranged in a rectangular array on the substantially planar face (Fig. 2).
Claim 5, Dickinson and Gilmour teach all the limitations of claim 1 as above. Dickinson does not teach wherein the protrusions extend to a height of between 0.03125 inches (0.7938mm) and 0.25 inches (6.35mm) relative to the outer side of the In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA).
Claim 6, Dickinson further teaches wherein each of the substantially planar webs comprises a plurality of openings 170 extending through the substantially planar web to accommodate water or air flow through the substantially planar web ([0071]; Figs. 9a and 9b).
Claim 7, Dickinson and Gilmour teach all the limitations of claim 6 as above. Dickinson does not teach wherein each of the openings has a width between 0.1 inches (2.54mm) and 0.3 inches (7.62mm), and a length between 0.5 inches (1.27cm) and 1.5 inches (3.81cm). However, it would have been obvious to one of ordinary skill in the art, at the time of filing, to try forming each of the openings having a width between 0.1 inches (2.54mm) and 0.3 inches (7.62mm), and a length between 0.5 inches (1.27cm) and 1.5 inches (3.81cm), with the reasonable expectation of optimizing ventilation and drainage, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Claim 10, the combination of Dickinson and Gilmour teaches all the limitations of 
Claim 11, the combination of Dickinson and Gilmour teaches all the limitations of claim 2 as above, and further teaches a wall cladding system having a multifunction structural furring, the wall cladding system comprising the furring strip as claimed in Claim 2 (see rejection of claim 2 as above) and at least one wall cladding panel 40, wherein the furring strip is mounted to an exterior of a building substrate (32 or 36; Fig. 1) such that the plurality of protrusions of the substantially planar legs abut the building substrate (Gilmour Fig. 4); wherein the at least one wall cladding panel is mounted to the furring strip such that the plurality of protrusions of the substantially planar face abut .
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over
WO 00/63506 (‘WO ‘506’) in view of Resso (US 20130291465).
Claim 6, WO ‘506 teaches all the limitations of claim 1 as above, but is silent as to each of the substantially planar webs comprising a plurality of openings extending through the substantially planar web. However, Resso teaches a furring strip comprising substantially planar webs (140, 150) each comprising a plurality of openings (144, 154) extending through the substantially planar web to accommodate water or air flow through the substantially planar web [0064]. Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to try incorporating a plurality of .
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over
WO 00/63506 (‘WO ‘506’) in view of Bombino (US 9499974).
Claim 8, WO ‘506 teaches all the limitations of claim 1 as above, and further teaches wherein the material is steel (page 1, first paragraph), and the gauge thickness is variable (page 13, second paragraph), but is silent as to the furring strip comprising rolled sheet steel having a thickness of at least 20 gauge and not greater than 16 gauge. However, Bombino teaches a strip comprising rolled sheet steel having a thickness of at least 20 gauge and not greater than 16 gauge (col. 4, lines 1-5). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to try forming the furring strip comprising rolled sheet steel having a thickness of at least 20 gauge and not greater than 16 gauge, with the reasonable expectation of obtaining optimum strength and weight of the furring strip as desired, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dickinson (US 20100146893) in view of Gilmour (US 5285615) and further in view of Resso (US 20130291465).
Claim 8, Dickinson and Gilmour teach all the limitations of claim 1 as above. Dickinson further teaches the furring strip comprising a rolled sheet of steel [0064], In re Aller, 105 USPQ 233.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over
WO 00/63506 (‘WO ‘506’) in view of Paradis (US 20080120932).
	Claim 9, WO ‘506 teaches all the limitations of claim 1 as above, but is silent as to a wind load of 44.4 lbf (195.7 N) at two or more fastening points along the substantially planar face producing a deflection between 0 and l/240 inches, where l is the span distance, expressed in inches (l/609.6cm when expressed in cm), between the fastening points. However, Paradis teaches a wall assembly, wherein a wind load of 44.4 lbf (195.7 N) (see “Fastener Pull Through at least 20 lbf at least 50 lbf” table [0027]) at two or more fastening points along the substantially planar face produces a deflection between 0 and l/240 inches, where l is the span distance, expressed in inches (l/609.6cm when expressed in cm), between the fastening points. Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to try modifying the furring strip of WO ‘506 such that a wind load of 44.4 lbf (195.7 N) at two .
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dickinson (US 20100146893) in view of Gilmour (US 5285615) and further in view of Paradis (US 20080120932).
Claim 9, Dickinson and Gilmour teach all the limitations of claim 1 as above. Dickinson is silent as to a wind load of 44.4 lbf (195.7 N) at two or more fastening points along the substantially planar face producing a deflection between 0 and l/240 inches, where l is the span distance, expressed in inches (l/609.6cm when expressed in cm), between the fastening points. However, Paradis teaches a wall assembly, wherein a wind load of 44.4 lbf (195.7 N) (see “Fastener Pull Through at least 20 lbf at least 50 lbf” table [0027]) at two or more fastening points along the substantially planar face produces a deflection between 0 and l/240 inches, where l is the span distance, expressed in inches (l/609.6cm when expressed in cm), between the fastening points. Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to try modifying the furring strip of WO ‘506 such that a wind load of 44.4 lbf (195.7 N) at two or more fastening points along the substantially planar face produces a deflection between 0 and l/240 inches, where l is the span distance, expressed in inches (l/609.6cm when expressed in cm), between the fastening points, with the reasonable expectation of further strengthening the wall assembly against uplift force.

Response to Arguments
Applicant's arguments filed 5/24/2021 have been fully considered but they are not persuasive.
Rejection of claim(s) 1, 2, 10 and 11 under 35 U.S.C. 102a1 as being anticipated by WO 00/63506 (‘WO ‘506’).
Re claim 1, applicant argues that WO ‘506 does not teach at least one gravity-assisted fluid flow path when the furring strip is mounted in a horizontal orientation. However, WO ‘506 teaches that the furring strip can be installed vertically, or in other orientations, including horizontally (WO ‘506 page 9, first paragraph). Further, the channel formed by 150 is an open space (WO ‘506 Fig. 6). The examiner takes the position that any fluid, such as water or air present in channel 150 would be capable of flowing and would inherently be assisted by gravity acting on the fluid, since the assembly is not required to be in a vacuum environment. Note that applicant’s claim does not require fluid to flow in the at least one gravity-assisted fluid flow path, and certainly does not require any fluid to come from any particular location or go to any particular location. The claim merely requires a path that would allow fluid to move. Since, fluid would be capable of moving or draining after entering the channel 150, WO ‘506 meets the claim.
Claims 2, 10 and 11 stand or fall with claim 1 as above.
Rejection of claims 1-7, 10 and 11 under 35 U.S.C. 103 as being unpatentable over Dickinson (US 20100146893) in view of Gilmour (US 5285615).
Re claim 1, applicant argues that the combination of Dickinson and Gilmour does not teach at least one gravity-assisted fluid flow path when the furring strip is mounted 
Claims 2-7, 10 and 11 stand or fall with claim 1 as above.
Rejection of claim 6 under 35 U.S.C. 103 as being unpatentable over WO 00/63506 (‘WO ‘506’) in view of Resso (US 20130291465).
Claim 6 stands or falls with claim 1 as above.
Rejection of claim 8 under 35 U.S.C. 103 as being unpatentable over WO 00/63506 (‘WO ‘506’) in view of Bombino (US 9499974).
	Claim 8 stands or falls with claim 1 as above.
Rejection of claim 8 under 35 U.S.C. 103 as being unpatentable over Dickinson (US 20100146893) in view of Gilmour (US 5285615) and further in view of Resso (US 20130291465).
	Claim 8 stands or falls with claim 1 as above.
Rejection of claim 9 under 35 U.S.C. 103 as being unpatentable over WO 00/63506 (‘WO ‘506’) in view of Paradis (US 20080120932).
	Claim 9 stands or falls with claim 1 as above.
Rejection of claim 9 under 35 U.S.C. 103 as being unpatentable over WO 00/63506 (‘WO ‘506’) in view of Paradis (US 20080120932).
	Claim 9 stands or falls with claim 1 as above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Harris (US 3421281) appears to teach all the limitations of claims 1, 2, 10 and 11.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M FERENCE whose telephone number is (571)270-7861.  The examiner can normally be reached on M-F 7-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JAMES M. FERENCE
Primary Examiner
Art Unit 3635



/JAMES M FERENCE/Primary Examiner, Art Unit 3635